Citation Nr: 1827350	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  06-04 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial evaluation greater than 10 percent for facial numbness with trigeminal nerve injury.  

2.  Entitlement to an initial rating in excess of 20 percent for multiple sclerosis (MS) with right upper extremity (RUE) pain and weakness with decreased grip strength for the period from November 28, 2003, to September 14, 2009, and in excess of 70 percent from September 15, 2009.  

3.  Entitlement to an initial rating in excess of 10 percent for right lower extremity (RLE) pain and weakness of the sciatic nerve for the period from November 28, 2003, to September 14, 2009, and in excess of 40 percent from September 15, 2009.  

4.  Entitlement to an initial compensable rating for a stomach ulcer for the period from November 28, 2003, to September 14, 2009, and in excess of 10 percent from September 15, 2009.  

5.  Entitlement to an effective date earlier than September 15, 2009, for the assignment of an initial 40 percent rating for RLE pain and weakness of the sciatic nerve.  

6.  Entitlement to an effective date earlier than September 15, 2009, for the assignment of an initial 10 percent rating for a stomach ulcer.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).  

The Veteran served on active duty from January 1980 to July 1982 and from May 1986 to June 1990.  


This case comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Pittsburgh, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA).  

A Travel Board hearing was held in September 2009 before the undersigned Veterans Law Judge (VLJ).  A copy of the transcript of that hearing is of record.  

This case was most recently before the Board in June 2016.  At that time, the complicated procedural history regarding the appeal was summarized in detail.  It will not be repeated here.  The claims currently on appeal were remanded so that the Veteran could be scheduled for a videoconference hearing, but he withdrew his request in November 2016.  38 C.F.R. § 20.704(e) (2017).  

Issues # 1 through #4 as listed on the title page are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  A final September 2006 AOJ rating decision established service connection for RLE pain and weakness of the sciatic nerve and awarded a 10 percent rating, effective November 28, 2003.  That decision also established service connection for 
a stomach ulcer and awarded a noncompensable rating, effective November 28, 2003.  The Veteran filed a notice of disagreement (NOD) and a statement of the case (SOC) that included both claims was issued in July 2007.  No timely substantive appeal as to these claims was filed, and the September 2006 rating action became final.  

2.  On September 15, 2009, the Veteran (through his testimony at personal hearing) filed claims for increased ratings for his service-connected RLE pain and weakness of the sciatic nerve and for his stomach ulcer; there were no formal or informal claims for an increased rating for either condition between the time period from September 2006 to September 2009.  

3.  VA examination reports from April 2013 factually demonstrated an increased severity of disability as to both conditions, and increased ratings for the RLE disorder and the stomach ulcer were granted, effective from the date that he filed his claim for increased ratings on September 15, 2009.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than September 15, 2009, for the assignment of an initial 40 percent rating for RLE pain and weakness of the sciatic nerve have not been met.  38 U.S.C. §§ 5110, 5107(b) (2012); 38 C.F.R. §§ 3.105, 3.155, 3.157, 3.400(o)(2) (2017).  

2.  The criteria for an effective date earlier than September 15, 2009, for the assignment of an initial 10 percent rating for a stomach ulcer have not been met.   38 U.S.C. §§ 5110, 5107(b) (2012); 38 C.F.R. §§ 3.105, 3.155, 3.157, 3.400(o)(2) (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Neither the Veteran/Appellant nor his/her representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F3d. 1375, 1381 (Fed Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F3d. 1359, 1361 (Fed Cir. 2016) (applying Scott to a duty to assist argument).  


Effective Date Claims

The effective date of an award based on a claim for increase of compensation "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application."  38 U.S.C. § 5110(a) (2012).  The effective date for increased rating shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if the claim is received within one year from such date; otherwise, the effective date for the increase is the date of receipt of the claim for increase.  38 U.S.C. § 5110(b)(2) (2012); 38 C.F.R. § 3.400(o)(2) (2017).  VA regulations provide that the effective date for increased ratings shall be the "date of receipt of claim or date entitlement arose, whichever is later."  38 C.F.R. § 3.400 (o)(1) (2017).  

An effective date for an increased rating may be assigned later than the date of receipt of the claim, if the evidence shows that the increase in disability actually occurred after the claim was filed, but never earlier than the date of receipt of the claim for increase.  In general, "date of receipt" means the date on which a claim, information or evidence was received in VA.  38 C.F.R. § 3.1(r) (2017).  A claim is "a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit."  38 C.F.R. § 3.1(p) (2017).  

The record shows that the Veteran filed an original claim for service connection for all residuals of his MS in November 2003.  The RO granted service connection in a September 2006 rating action for a RLE disorder (10%) and for a stomach ulcer (0%).  Both of these conditions were associated with his service-connected MS and assigned effective from the date that the claim was filed - November 28, 2003.  He filed a timely NOD and a SOC was issued, but a substantive appeal as to these claims was not forthcoming.  Thus, the September 2006 rating decision became final.  

The Veteran testified at hearing on September 15, 2009.  Through his testimony, it was determined that he requested increased ratings for his service-connected RLE disorder and for his stomach condition.   

Various VA examinations were conducted in April 2013, to include appropriate examinations regarding the RLE and stomach conditions and in a December 2013 rating decision, the 10 percent rating for the RLE disorder was increased to 20 percent, effective from the date that the claim for an increased rating was filed - September 15, 2009.  Also, the noncompensable rating in effect for the stomach ulcer was increased to 10 percent, also from September 15, 2009.  The RLE award of 20 percent was ultimately increased to 40 percent from September 15, 2009, based on the April 2013 findings in a subsequently dated rating action of October 2014.  

Through statements of record, it is contended that the grant of increased ratings for the RLE and stomach conditions should be from when the Veteran's initial claims were filed in 2003.  However, as noted above, the September 2006 rating action upon which service connection for these conditions was awarded is final.  His testimony which has been viewed as a request to file for increased ratings was several years later in 2009, and it was not factually ascertainable that increased severity of either condition had occurred until VA examinations in April 2013 corroborated his testimony that his conditions had increased in severity.  Thus, the September 15, 2009, testimony is the earliest document of record that can be construed as claims for increased ratings for the service-connected RLE and stomach disorders.  There were no earlier claims received subsequent to the September 2006 rating which granted service connection for these conditions and became final when no substantive appeal was submitted.  

For these reasons, an effective prior to September 15, 2009, is not warranted for the assignment of a 40 percent rating for the service-connected RLE disorder or for a service-connected stomach condition.  Because the preponderance of the evidence is against the appeals for earlier effective dates, the benefit of the doubt doctrine is not for application.  See 38 U.S.C. § 5107 (2012); 38 C.F.R. § 4.3, 4.7 (2017).  


ORDER

An effective date prior to September 15, 2009, for the assignment of an initial 40 percent rating for RLE pain and weakness of the sciatic nerve is denied.  

An effective date earlier than September 15, 2009, for the assignment of an initial 10 percent rating for a stomach ulcer is denied.  


REMAND

As detailed on the title page of this decision, service connection is in effect for facial numbness with trigeminal nerve injury, RUE pain and weakness with decreased grip strength, RLE pain and weakness of the sciatic nerve, and for a stomach ulcer.  It is alleged that increased ratings are warranted for these conditions.  

The record includes April 2013 VA examination reports which address the severity of each of these service-connected conditions.  As already noted, findings at that time resulted in increased ratings for his service-connected RLE and his stomach condition.  Subsequently dated records include a February 2014 VA neurology report where it was noted that the Veteran continued to experience "quite a bit" of right-sided trigeminal neuralgia pain, particularly when he shaved.  He also noted right upper and lower paresthesia and mild weakness.  He had a minor limp when he walked.  

VA records through 2015 show that the Veteran continues on medication for his MS residuals, to include these service-connected conditions on appeal.  They also reflect that his treatment is ongoing.  It is concluded that there are likely additional VA records which are not of record.  To ensure that the Veteran's claims are given the fullest and fairest consideration, it is necessary that the claims be remanded to 

obtain these records.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Moreover, upon remand, it is concluded that contemporaneous examinations regarding these claims are necessary in that he has not been examined in recent years regarding these service-connected residuals of his MS.  Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C. § 5103A(d) (2012); 38 C.F.R. § 3.159(c)(4) (2017).  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  Expedited handling is requested.)  

1.  Obtain any outstanding VA treatment records and associate those documents with the Veteran's claims file.  

2.  Then, schedule the Veteran for an appropriate VA examination to ascertain the nature and severity of any and all residuals of his facial numbness with trigeminal nerve injury.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed, and all findings should be set forth in detail.  In addition, the examiner is asked to address whether complete or incomplete paralysis of a cranial nerve exists, and if so, at what level of severity.  

3.  Also, arrange for the Veteran to undergo the appropriate VA examination(s) to address the nature and severity of his MS, to include his RUE pain and weakness with decreased grip strength, his RLE pain and weakness of the sciatic nerve, and his stomach ulcer.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed, and all findings should be set forth in detail.  

In particular, the examiner(s) should describe all motor, sensory, neurologic, and any gastrointestinal symptomatology, to include ulcers.  

4.  After completing all actions set forth above, plus any further action needed as a consequence of the development completed, readjudicate the remanded claims with consideration of all pertinent evidence and legal authority and addressing all relevant theories of entitlement.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations.  The Veteran and his representative should be afforded the appropriate time period to respond.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________

Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


